Citation Nr: 0206069	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
spine disorder, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Stephan A. Stefanski, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision continued a 20 
percent rating for the veteran's service-connected 
lumbosacral disorder which had been in effect since February 
1988; that rating decision also denied total rating for 
compensation based on individual unemployability (TDIU).  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in February 1998, the 
Court issued a Memorandum Decision which vacated the Board's 
decision denying both an increased rating and a total rating 
for compensation on the basis of individual unemployability.  
The case was remanded to the Board for further proceedings 
consistent with the Court's order.  

In July 1998, the Board remanded for the case for further 
examination of the veteran and medical opinions.  In July 
2001, the RO granted an increased rating of 40 percent for 
the veteran's service-connected low back disability, 
effective May 22, 1992, the date of the veteran's claim.  The 
case was then returned to the Board.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected lumbosacral spine 
disorder is manifested by: forward flexion to 40 degrees; 
backward extension to 10 degrees; right and left lateral 
flexion to 25 degrees; right and left rotation to 30 degrees; 
intermittent lumbar muscle spasm; neurologic symptoms of pain 
and tingling in the right lower extremity; and, complaints of 
pain and discomfort.  

3.  The service-connected back disorder more nearly 
approximates pronounced intervertebral disc syndrome.  

4.  The appellant reported that he was last employed full 
time in June 1986, as a truck driver.  

5.  The veteran has reported that he had completed high 
school and one year of training at a vocational school.

6.  The veteran is service-connected for lumbosacral strain 
with spondylolisthesis with lumbar fusion and intervertebral 
disc syndrome, with this decision now evaluated as 60 percent 
disabling; hypertension, evaluated as 20 percent disabling; 
and a donor site fracture of the left iliac crest, evaluated 
as noncompensable (0%); the combined disability evaluation is 
70 percent.

7.  The appellant's service-connected disabilities are of 
such severity as to preclude him from obtaining or retaining 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, and not in excess 
thereof, for the veteran's service-connected low back 
disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5292, 5293, 5295 (2001).  

2.  The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  The VCAA primarily affects 
claims for service connection and the veteran's appeal 
involves issues of rating his current service-connected 
disabilities.  Moreover, a current VA medical examination of 
the veteran has been conducted to obtain the medical evidence 
necessary to rate the veteran's service-connected back 
disability.  

II.  Increased Rating 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, the 
lack of usefulness of the rated part or system in self support 
of the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  The service medical records reveal 
that the veteran suffered a back injury during active 
service.  He has been service-connected for the residuals of 
this injury and its surgical treatment since he separated 
from active service.  

The RO has obtained various medical treatment records 
relating to the veteran.  A January 1989 report from G. 
Gregory Gidman, M.D., a private physician, reveals that he 
treated the veteran's back disorder; he noted that the 
veteran should not do much bending or lifting, and that he 
should not lift more than 30 pounds.  Records from Donald 
Reed, M.D., another private physician, reveal that he treated 
the veteran from February 1990 to November 1992.  Most of 
these records reveal treatment for disorders other than the 
service-connected back disorder.  However, a September 1992 
record reveals an impression of low back strain with no 
obvious muscle spasm.  

In December 1992, a VA examination of the veteran was 
conducted.  He had complaints of low back pain.  The 
examining physician noted some paravertebral muscle spasm.  
No abnormalities of posture were noted; no deformities were 
noted.  The range of motion was: flexion to 80 degrees; 
extension to 20 degrees; lateral flexion to 30 degrees 
bilaterally; and, rotation to 20 degrees bilaterally.  There 
was no objective evidence of pain on motion.  All reflexes 
were normal and no neurological involvement was noted.  X-ray 
examination revealed prior surgery at L4-L5 with a bone graft 
fusion of L4-5 and L5-S1.  

Treatment records from a VA medical center (VAMC) from 
January to May 1995 were obtained.  Most of these records 
relate to disorders other than the veteran's service-
connected back disorder.  A May 1995 MRI report revealed post 
laminectomy changes at L5 with no disc herniation.  

In September 1995, a VA examination of the veteran was 
conducted.  Actually, according to the examination reports of 
record, it appears that two examinations were conducted one 
on September 20 and one on September 25.  

On the September 20, 1995 VA examination, the veteran had 
complaints of back pain, knee pain, and leg pain.  However, 
there were no objective findings of pain or pain on motion.  
The musculature of the veteran's back was noted to be normal.  
Range of motion of the lumbar spine was: flexion to 90 
degrees, extension to 10 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
All reflexes were normal and there was no evidence of 
neurological involvement.  MRI and x-ray examination revealed 
that the veteran's lumbosacral spine was in a postoperative 
state from the prior fusion with no disc herniation.  

On the September 25, 1995 VA examination the veteran still 
complained of back, leg, and knee pain.  The examining 
physician noted that the scar from the veteran's prior back 
surgery was tender to palpation.  The contour of the back was 
normal, and no abnormalities with the veteran's posture were 
noted.  A positive straight leg raising test was noted at 
approximately 45 degrees.  No fixed deformities were present 
and the back muscles were normal.  Range of motion of the 
lumbar spine was: flexion to 45 degrees.  Extension, lateral 
flexion, and rotation were all indicated as normal; the 
examining physician did not indicate these ranges of motion 
in numbers and degrees.  Some evidence of pain on motion upon 
attempting to touch his toes was noted.  No evidence of 
neurological involvement was noted.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In November 1999, the most recent VA examination of the 
veteran was conducted.  The veteran reported having chronic 
low back pain that was aggravated by movement and changes of 
position.  He also reported pain and tingling radiating into 
his right lower extremity.  Radiology testing confirmed prior 
disc surgery at L4-L5 and L5-S1.  The examining physician 
noted that there was no history of lumbar fracture or spinal 
cord involvement.  Physical examination revealed tenderness 
of lumbosacral spine along with intermittent lumbar spine 
muscle spasms.   Range of motion of the lumbar spine was:  
flexion to 40 degrees, extension to 10 degrees, lateral 
flexion to 25 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The examining physician indicated that his 
opinion was that the veteran was "totally and permanently 
disabled for gainful employment for practical purposes."  

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1995).  
Pyramiding, that is, the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1995).  

The service connected low back disability has been rated as 
40 percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  That rating contemplates severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
(2001).  The 40 percent rating is the highest rating 
assignable under this diagnostic code.  

The veteran's low back disorder is also rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  A 40 
percent rating contemplates severe disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
rating, the highest rating assignable under this diagnostic 
code, contemplates pronounced disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In the present case, the veteran's symptoms of low back 
disability more nearly approximate the criteria contemplated 
by the 60 percent disability rating under Diagnostic Code 
5293.  The most recent VA examination revealed pain and 
limitation of motion.  There is also evidence of demonstrable 
muscle spasm and neurological findings of pain, and tingling 
radiating down the veteran's right leg.  As such, the 
evidence supports an increased rating of 60 percent.   
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The veteran, 
however, does not warrant a rating in excess of 60 percent.  

There are two diagnostic codes for rating spine disabilities 
which provide for 100 percent disability ratings.  Diagnostic 
Code 5286 rates ankylosis, complete bony fixation, of the 
spine.  A 100 percent rating is warranted for ankylosis of 
the spine at an "unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type)."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2001).  All of the medical 
evidence of record reveals that the veteran does not have 
complete bony fixation of the spine.  Rather, the veteran has 
movement of the spine, albeit with pain and limitation of 
motion.  Therefore, the evidence does not support a 100 
percent disability rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001).

Diagnostic Code 5285 rates residuals of fractures of the 
vertebrae.  A 100 percent rating contemplates a fractured 
vertebra "with cord involvement, bedridden, or requiring 
long leg braces."  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).  There is no evidence that the veteran has had a 
fractured vertebra or any spinal cord involvement with his 
low back disability.  The most recent VA examination report 
specifically indicates that there is no history of any such 
injury.  Therefore, the evidence does not support a 100 
percent disability rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

III.  Total Rating for compensation based on Individual 
Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (2001).  

The evidence of record reveals that the veteran is now 
service-connected for:  lumbosacral strain with 
spondylolisthesis with lumbar fusion and intervertebral disc 
syndrome, evaluated as 60 percent disabling; hypertension, 
evaluated as 20 percent disabling; and, a donor site fracture 
of the left iliac crest, evaluated as noncompensable (0%).  
The combined disability evaluation is 70 percent.  38 C.F.R. 
§ 4.25, Table I (2001).  This meets the disability rating 
requirements set forth in 38 C.F.R. § 4.16(a) (2001). 

The appellant has reported that he was last employed full 
time in June 1986 as a truck driver, and that he has 
completed high school and one year of training at a 
vocational school.

The examining physician who conducted the November 1999 VA 
examination stated that his medical opinion was that the 
"veteran appears totally and permanently disabled for any 
physical labor; and due to the veteran's inability to sit in 
excess of approximately 30 minutes at a time, it is the 
professional opinion of this examiner that even sedentary 
duties would be difficult."  The examiner also noted that 
the veteran had "intermittent acute exacerbations of low 
back pain, requiring bed rest for one or two days, occurring 
approximately twice monthly."  

A January 2001 letter from another VA physician indicated 
that the pain medication prescribed for the veteran's 
service-connected disabilities impaired his ability to drive.  
This letter also indicated that the veteran's service-
connected disabilities also severely limited his ability to 
do physical labor.  

The veteran's combined service-connected disability rating is 
70 percent.  As such, he meets the schedular criteria for a 
total rating for compensation pursuant to 38 C.F.R. § 4.16(a) 
(1995).  After a review of the evidence of record the Board 
believes that the appellant's service-connected disabilities 
are of such severity to render him unemployable.  Therefore, 
the evidence supports the appellant's claim to a total 
disability rating for compensation based upon individual 
unemployability. 






	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 60 percent, and not in excess thereof, 
is granted for the veteran's service-connected low back 
disability, subject to the law and regulations governing the 
payment of monetary awards.  

A total disability rating for compensation based upon 
individual unemployability is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

